Citation Nr: 1431583	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  06-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.

3.  Entitlement to a rating higher than 20 percent for degenerative joint disease of the left knee.  

4.  Entitlement to a rating higher than 20 percent for post operative torn ligament repair of the right ankle with un-united fracture of the medial malleolus.  

5.  Entitlement to a rating higher than 10 percent for osteoarthritis of the right knee.

6.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the left ankle.  

7.  Entitlement a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to October 1968. 

This matter initially came before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

Some of these issues were remanded for further development by the Board in August 2010 and March 2012.  

Review of the electronic file reveals that several of the increased rating issues were developed for appellate review.  Appellant was apparently represented by a private attorney during part of that process.  The record now contains a recent power of attorney, without restriction, to the American Legion, 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the May 2013 rating decision, the Veteran was denied service connection for diabetes mellitus.  He expressed disagreement with the decision in July 2013.  The Board finds that Veteran has submitted a timely notice of disagreement.  The Veteran, however, has not been issued a Statement of the Case (SOC).  As such, a remand is necessary for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Board finds that the outcome of the claim for entitlement to service connection for diabetes mellitus may affect the outcome of the claim for entitlement to service connection for peripheral neuropathy.  As such, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, both issues are remanded.

Regarding the remaining issues on appeal, the Board notes that the issues of entitlement to a rating higher than 20 percent for degenerative joint disease of the left knee, a rating higher than 20 percent for post operative torn ligament repair of the right ankle with un-united fracture of the medial malleolus, a rating higher than 10 percent for osteoarthritis of the right knee, a rating higher than 10 percent for degenerative joint disease of the left ankle and entitlement to TDIU were certified to the Board in February 2012.  The Board finds that additional development is needed, however, before adjudication of the claims.  To that end, VA examinations are necessary to ascertain the current level of severity of the Veteran's service connected disabilities.  As the Veteran has also expressed difficulty maintaining employment because of his service connected disabilities, a VA examination and opinion is needed to adequately address this claim.  On remand, ongoing VA and private medical records should be obtained.  It is noted that a 100 rating is currently in effect for the residuals of prostate cancer.

Accordingly, the case is REMANDED for the following action:

1. A SOC should be issued for the claim of entitlement to service connection for diabetes mellitus.  The Veteran and his representative should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.

2. Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's knee and ankle disabilities.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disabilities.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for a VA compensation examination to determine the nature and severity of his left and right knee and ankle disabilities.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. The examiner must be provided access to the appellant's electronic claims folder.  Range of motion findings reported in degrees must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable. When citing range of motion, the examiner should clearly state at which degree pain begins.  A complete rationale should be provided for any opinion expressed.

4. Schedule the Veteran for a VA examination to determine if his service connected disabilities, either singly or cumulatively, render him unable to maintain and sustain substantially gainful employment.  The claims folder must be made available to the examiner for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.  (This action may not be needed if a 100 percent rating is still in effect.)

5. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6. After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

7. Upon completion of the above requested development the AOJ must readjudicate issues to include the intertwined issue of entitlement to service connection for peripheral neuropathy.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



